Citation Nr: 0801193	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether debt resulting from the overpayment of VA dependency 
benefits in the amount of $5,784.80 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  He was awarded the Combat Infantry Badge, 
among other decorations, in connection with his service in 
Vietnam.

In a rating decision of April 2004, the VA adjudicated the 
veteran as permanently and totally disabled due to impairment 
arising from his multiple service-connected disabilities and 
assigned a total disability rating based upon 
unemployability.


FINDING OF FACT

The VA bears sole responsibility for the creation of this 
debt and could have avoided the debt altogether through 
reasonable financial diligence in the payment of the Chapter 
35 benefits in this case.


CONCLUSION OF LAW

The debt of $5794.80 was not properly created.  38 U.S.C.A. 
§§ 1115, 3562, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record, and, in view of the outcome, the veteran is not 
prejudiced by any deficiencies in notice or development.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Because the veteran had been receiving VA compensation at the 
40 percent disability rating or higher since November 2001, 
he had been eligible for an additional compensation payment 
based upon his dependents since that time.  The record 
reflects that in November 2001, he submitted a copy of his 
marriage certificate, and copies of birth certificates 
reflecting the birth of twin sons in August 1985.  

In an April 2004 rating decision, the RO granted a total 
disability rating based upon unemployability due to service-
connected disabilities and also determined that the veteran's 
total disability could be considered permanent and total.  
Both grants were implemented effective in August 2003, 
meaning that the veteran was paid a one-time payment for the 
additional retroactive benefits due between August 2003 and 
April 2004.  This determination also rendered the veteran 
eligible for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  He was notified of this decision in 
an April 2004 letter, which included a copy of a VA pamphlet 
explaining the education benefit program and also an 
application for the benefit.  

The veteran then applied for Chapter 35 education benefits on 
behalf of his twin sons, who had turned eighteen years of age 
in August 2003.  Copies of September 2004 e-mail 
correspondence from the Buffalo VA RO [which processes the 
Chapter 35 claims] to the New York VA RO [which had 
jurisdiction over the veteran's compensation benefits and 
rendered the April 2004 decision awarding a total disability 
rating] reflects that one son's Chapter 35 award had been 
approved effective in August 2003 and the other son's Chapter 
35 award had been approved effective in September 2003, based 
upon the different dates that their different colleges began 
classes.  As these awards were processed in September 2004, 
each son received a retroactive check for a year's worth of 
Chapter 35 benefits.

In September 2004, the New York RO mailed the veteran a 
letter explaining that his monthly benefits would be reduced 
by the amount of one son's dependency allowance, effective 
September 2, 2004, because governing law prohibited the 
simultaneous payment of a dependency allowance and Chapter 35 
benefits for the same child.  The veteran responded promptly 
with an October 2004 letter requesting that the RO, "Please 
reduce my payments as proposed in your letter."  He also 
informed the RO that his other son also received Chapter 35 
benefits and requested that the appropriate adjustment to his 
benefits be made to account for the other son, as well.

The veteran moved to Georgia and his file was transferred to 
the jurisdiction of the Atlanta RO at some point after 
October 2004.  The veteran submitted a Financial Status 
Report and his representative submitted an accompanying 
statement requesting a waiver of indebtedness in January 
2005, although it is not clear what prompted this submission 
at this time.  

In March 2005, the Committee on Waivers and Compromises 
issued a decision denying a waiver of indebtedness in the 
amount of $5794.80.  This is the earliest indication 
contained in the claims file that a debt related to the 
simultaneous payment of Chapter 35 benefits and a dependency 
allowance for the veteran's two sons had been created.  The 
veteran filed a prompt notice of disagreement, asserting that 
he felt the VA was in error for awarding two types of 
benefits and not adjusting his the payments in accordance 
with the law.   

Because the law prohibits the payment of a dependency 
allowance to the father at the same time that education 
benefits are paid to the veteran's sons, the VA was required 
to take action to terminate one of these benefits.  
38 U.S.C.A. § 3562.  In this case, the VA properly terminated 
the lesser of these two benefits, the dependency allowance.  
The September 2004 letter explained this situation, at least 
with regard to one son.  However, the letter merely stated 
that the veteran's monthly benefit payments would be reduced, 
effective in September 2004, but did not explain that due to 
the effective dates of each award, that the veteran had 
already received a year's worth of dependency allowance prior 
to the award of the Chapter 35 benefits, which was 
retroactively made effective for the same year, thus 
resulting in an overpayment for that year.  As set forth 
above, the first indication that an overpayment had been 
created which is reflected in the record on appeal is the 
decision denying a waiver of that overpayment.

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that, 
before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

Governing statute provides for additional compensation to be 
paid to veterans who have dependents.  Children under the age 
of 18 or who are older but pursuing a course of education are 
considered dependents, as are spouses.  38 U.S.C.A. § 1115.  
As noted above, the law also prohibits the payment of a 
dependency allowance to the father at the same time that 
education benefits are paid to a child.  38 U.S.C.A. § 3562.  

If the debt were the result solely of administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see 
Erickson v. West, 13 Vet. App. 495, 499 (2000).  However, 
where an erroneous award is based on an act of commission or 
omission by a payee or with the payee's knowledge, the 
effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than 
the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 
171, 174 (1997).  Thus, a finding of administrative error 
requires not only error on the part of VA, but that the 
beneficiary be unaware that the payments are erroneous.  38 
U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b). 

The confusion in this case may have arisen from the fact that 
each award, the total disability rating with a dependency 
allowance, and the Chapter 35 benefits, were both implemented 
retroactively.  The total disability rating was granted in 
April 2004, but implemented effective in August 2003; while 
the Chapter 35 benefits were granted in September 2004, but 
implemented effective the year prior.  

Similarly, the fact that two different VA offices are 
responsible for administering the dependency allowance and 
the educational benefits may have furthered the confusion in 
this case.  The RO in New York (and after the veteran moved, 
the RO in Atlanta) was responsible for calculating the proper 
amount of the veteran's monthly compensation payments, to 
include the dependency allowance, while the VA office in 
Buffalo was responsible for administering the Chapter 35 
education benefits for the veteran's sons.  The two offices 
appear to have shared information appropriately, however, in 
that the Buffalo RO informed the New York RO that Chapter 35 
education benefits had been granted.  

Any VA-generated records are deemed to be constructively of 
record in VA adjudication proceedings.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, each RO is charged with a 
responsibility to be aware of the financial actions taken by 
other branches of the VA.  In this case, in implementing the 
September 2004 grant of Chapter 35 benefits, the Buffalo RO 
was or should have been aware that the veteran was receiving 
a dependency allowance for both sons and should have adjusted 
the amount of the Chapter 35 benefits paid to reflect that 
amount, so as to avoid creating an overpayment.  Because the 
awards were paid in a retroactive lump sum, a special 
calculation as to the appropriate amount would have been 
required in any case, thus presumably putting the authorizers 
of the payment on notice of the duplicative nature of the 
award.  In any case, the explanation provided in the decision 
denying the waiver that the veteran was at fault when he 
accepted payment certainly begs the question of who was 
responsible for making the duplicative payment.

Following review of the matter, the Board holds that the 
veteran's debt of $5794.80 was not properly created.  By 
prudent administration of its financial responsibilities, the 
VA could have avoided the creation of this debt, by simply 
taking notice of the amount of money the veteran had already 
been paid for his sons who were attending school and 
calculating the lump-sum retroactive benefit for the Chapter 
35 benefit accordingly.  The RO's have a constructive 
responsibility to be aware of actions taken by other 
components of the VA, and indeed, the Buffalo RO was actually 
aware of the New York RO's grant of a permanent and total 
disability rating because this is the benefit upon which the 
Chapter 35 award was predicated.  The veteran bears no fault 
in the matter that the Board is able to perceive, and his 
statement that he did not realize he was receiving 
duplicative benefits is entirely believable.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Rather, he 
completed and returned the VA forms showing his sons' school 
attendance when requested, and he promptly notified the VA 
that both of his sons were receiving Chapter 35 awards upon 
receiving a letter pertaining to only one son.  As the 
overpayment debt was not properly created, the veteran is 
hereby relieved of the improperly-created debt to the 
government.


ORDER

The debt of $5,794.80 was not properly created and the 
veteran does not owe this money.  The benefit sought on 
appeal is granted.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


